   Case 2:15-cr-00289-ILRL-DMD Document 623 Filed 01/28/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

VERSUS                                       NUMBER:   15-289

ANDRE DOMINICK, ET AL                        SECTION: “B” (2)


                                 ORDER

     Due to a conflict in the Court’s calendar the telephone status

conference with counsel for Andre Dominick and the Government

scheduled for Tuesday, January 29, 2019 is hereby CONTINUED to

Thursday, January 31, 2019 at 10:00 a.m.


         All participants shall call in for the conference using (888)

684-8852, Access Code 8374480#.


     New Orleans, Louisiana this 28th day of January, 2019.




                            ______________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE
